Citation Nr: 1046540	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from January 1976 to 
January 1980.  He also had active duty in the Alabama Army 
National Guard from February 1981 to February 1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing), but he 
failed to report for the hearing scheduled in November 2008.  

In November 2009, the Board denied the Veteran's claim for 
service connection for residuals of a back injury.  The Veteran 
appealed the November 2009 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2010 
Order, the Court remanded this appeal for further development 
consistent with instructions in a Joint Motion for Remand (Joint 
Remand) dated in July 2010.  The case is now before the Board for 
further appellate consideration pursuant to the Court's order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, pursuant to the July 2010 Court Order, this matter 
is remanded for further evidentiary development.  

Initially, a remand is required in order for an attempt to be 
made to obtain the Veteran's service treatment records (STRs) 
from his period of service with the Alabama Army National Guard 
from February 1981 to February 1982.  As the July 2010 Joint 
Remand pointed out, the Veteran indicated in a March 1991 
statement that he had received treatment for his back disorder in 
1981 during active service with the Alabama Army National Guard.  
While the RO had attempted to obtain such records through the 
National Personnel Records Center (NPRC) at the time the Veteran 
submitted this statement, the NPRC responded that the Veteran had 
been assigned to a unit with the National Guard and inquiries for 
National Guard records must be sent to the unit of assignment.  A 
review of the claims file reveals that the RO has not submitted 
such a request to the unit with which the Veteran served his 
National Guard duty.  Thus, a remand is required for the RO to 
send an inquiry to the Alabama Army National Guard to attempt to 
obtain any records of treatment of the Veteran's back during this 
period.

Thereafter, if and only if, STRs from the Veteran's period of 
National Guard service from February 1981 to February 1982 are 
obtained, forward such records to the June 2009 VA examiner for a 
review and for a medical nexus opinion concerning the 
relationship between the Veteran's back disorder and his military 
service.  In this regard, VA examiners must take into account the 
records of prior medical treatment so that the evaluation of the 
claimed disability will be a fully informed one.  Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007) (citing Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Because the June 2009 VA 
examiner did not have access to treatment records from the 
Veteran's National Guard service, it is necessary to forward any 
such records to him, if obtained, so that he may make a fully 
informed determination with regard to the etiology of the 
Veteran's back disorder.  As such, if no such records are 
obtained, then it would be unnecessary to obtain such an opinion 
as the VA examiner already provided an opinion without review of 
these records in June 2009.  See Snuffer v. Gober, 10 Vet. App. 
400, 404 (1997) (examiners need not review claims file where 
review "would not have changed the objective findings" of the 
report).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make further efforts to 
obtain from the Alabama Army National Guard 
and other military organizations any 
additional service treatment records and/or 
morning sick reports dated from February 1981 
to February 1982, including service treatment 
records concerning the Veteran's back 
disorder.  The Veteran indicated that he 
served in the Alabama Army National Guard 
with the 711 communication Headquarters and 
such information should be included in the 
request.  However, if additional information 
concerning the unit with which the Veteran 
served is necessary, such information should 
be requested from the Veteran.  Service 
treatment records from February 1981 to 
February 1982 of Alabama Army National Guard 
service also should be requested from the 
Department of the Army.  If no such service 
treatment records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  Any 
further attempts to obtain these records 
should be expressly indicated in the record, 
and the Veteran should be notified 
accordingly.  Associate all documents 
obtained with the claims file.  

2.  If treatment records from the Veteran's 
service in the Alabama Army National Guard 
dated from February 1981 to February 1982 are 
obtained, forward them to the previous June 
2009 VA examiner for review and for an 
opinion of whether there is a change to his 
previous June 2009 opinion concerning the 
etiology of the Veteran's back disorder, if 
that physician is still available.  
Specifically, the physician should review any 
service treatment records (STRs) from the 
Alabama Army National Guard dated from 
February 1981 to February 1982, particularly 
concerning any treatment for the Veteran's 
back, and provide another opinion as to 
whether the Veteran's current spine disorder 
is at least as likely as not related to his 
military service.  Whether or not there is a 
change in his opinion concerning the etiology 
of the Veteran's back disorder from his June 
2009 opinion, the examiner should provide a 
detailed rationale to his opinion and explain 
why his original June 2009 opinion has or has 
not changed.

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the June 2009 
report is unavailable, and a new examiner 
indicates a physical examination is necessary 
in order to adequately answer the question 
posed. 

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

3.  Readjudicate the claim of service 
connection for residuals of a back injury in 
light of the VA nexus opinion provided and/or 
any additional medical evidence received 
since the issuance of the supplemental 
statement of the case (SSOC) in September 
2009.  If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC.  It must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the supplemental statement of 
the case before returning the file to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


